Citation Nr: 0309023	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1970.

This appeal to the Board of Veterans Appeals (the Board) was 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.



REMAND

VA and private clinical records are in the file for 
comparative purposes.

An opinion is of record as a result of an October 2000 VA 
examination which suggested but did not further explain that 
there was some sort of an inter-active or other relationship 
between the veteran's PTSD and his heart-related symptoms at 
the time to include hypertension and angina, etc.  

Pursuant to regulations then in effect, the Board endeavored 
to obtain a clarifying discussion and analysis of the 
situation from the physician who had expressed that opinion.  
In the request for clarification by the medical opiner, the 
Board noted that the original October 2000 opinion had 
suggested that the veteran's PTSD had aggravated his cardiac 
symptoms; and that in that regard, 38 C.F.R. § 3.310 had been 
interpreted by the Court to allow service connection for any 
disorder which is caused by a service-connected disability, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App,. 439 
(1995).

A written response was returned to the Board in March 2003.  
The essence of the opinion was that the veteran's PTSD had 
not caused his cardiac conditions, but also noted that the 
veteran did not apparently have any organic heart problems.  
It did not specifically resolve any issues with regard to the 
aggravation factor (specifically Allen).

On return of the opinion to the Board, the veteran's 
representative expressed strong concern at the nature of the 
clarifying opinion and asked for an additional medical expert 
assessment by either a cardiologist or psychiatrist, or both.

In the meantime, additional clinical records were received 
showing that the veteran in fact had recently suffered  a 
stroke, and this was attributed to organic heart disorder, 
all of which would tend to entirely negate the opinion and 
clarifications cited above which were premised on the lack of 
any organic heart disorder being present.

Accordingly, for several reasons, the Board has no option but 
to remand the case for reassessment given the new evidence of 
record and in light of the evidence already of record as 
well.  The case is remanded for the following:

1.  Complete records of the veteran's 
recent VA and private care for both 
cardiac and psychiatric problems should 
be acquired and attached to the claims 
folder.

2.  The veteran should be given cardiac 
and psychiatric examinations by 
physicians who have not previously 
evaluated him, to determine the exact 
nature and extent at present of both 
heart and mental health disabilities, and 
all relationships and impact, if any, 
between and among them.  The entire file 
should be made available to the examiners 
prior to their evaluation of the case.  
Specifically, the examiners should 
provide a joint or integrated opinion as 
to the impact, if any, that the veteran's 
PTSD has played on his heart condition, 
and vice versa if applicable, and should 
include a clear delineation of the 
evidence which supports such an opinion.  

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
clarify with the veteran that evidence 
for which he is responsible and that for 
which VA will be responsible pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

4.  After the above development has been 
completed, the case should be 
readjudicated by the RO, and if denied, a 
comprehensive Supplemental Statement of 
the Case should be issued, and the 
veteran should be given a reasonable 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


